Citation Nr: 1646914	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  13-13 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for pancreatic neoplasm.

2.  Entitlement to service connection for status post prostate cancer with stress incontinence.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel

  



INTRODUCTION

The Veteran served on active duty from August 1971 to July 1980; from November 2002 to July 2003; and from June 2008 to August 2010.  He also had service in the reserves with periods of active duty for training (ACDUTRA) and inactive duty training (IDT).

These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which, in relevant part, denied service connection for pancreatic neoplasm and status post prostate cancer with stress incontinence.  Thereafter, jurisdiction was transferred to the RO in New Orleans, Louisiana.


FINDINGS OF FACT

1. There is no objective showing or diagnosis of pancreatic neoplasm at any time during the rating period on appeal.

2.  Resolving all doubt in the Veteran's favor, the Veteran has status post prostate cancer with stress incontinence that is presumed to be related to exposure to herbicide agents during his active military service in Thailand.


CONCLUSIONS OF LAW

1.  The criteria for service connection for pancreatic neoplasm have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for status post prostate cancer with stress incontinence have been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

The VA's duty to notify was satisfied through a letter dated in April 2010, which fully addressed all notice elements.  See Dingess/Hartman. v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with claims file.  Post-service medical records have been obtained.  The Veteran has not identified any additional records that should be retrieved prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Veteran was provided a VA examination in December 2010.  The examination is adequate for the purposes of the service connection claim adjudicated herein.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.




Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Certain diseases associated with exposure to herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue. 38 U.S.C.A. § 1116 (a) (West 2014); 38 C.F.R. §§ 3.307 (a)(6), 3.309(e) (2014). 

The Veteran has claimed exposure to herbicides while stationed in Thailand.  VA procedures for verifying exposure to herbicides in Thailand during the Vietnam Era are detailed in the VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C ("M21-1MR").  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure. 

The majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis. However, this applies only during the Vietnam Era, from February 28, 1961, to 
May 7, 1975.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10. (q).

In the absence of proof of present disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In adjudicating these claims, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

I.  Pancreatic Neoplasm

The Veteran asserts that service connection is warranted for pancreatic neoplasm.

Service treatment records demonstrate treatment for and a diagnosis of pancreatic neoplasm in 2006 and 2009.  However, radiographic findings in March 2010 revealed that the mass was no longer clearly seen.

The appellant underwent a general VA examination in December 2010.  Following examination of the appellant and review of the evidence, the examiner diagnosed pancreatic cyst, resolved.  

After a review of the evidence, the Board finds that service connection for pancreatic neoplasm is not warranted.  In this regard, the record does not indicate that the Veteran has a current diagnosis of pancreatic neoplasm, or demonstrate that the condition has existed at any time since the filing of the claim.  While service treatment records reveal a diagnosis of pancreatic neoplasm, subsequent evidence indicates that the condition resolved without residuals.  Notably, in-service radiographic findings in March 2010 were negative for a finding of pancreatic neoplasm.  Additionally, there was no finding of the condition during the December 2010 VA examination.  Absent a showing of a current disability, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  As such, the criteria for establishing service connection for pancreatic neoplasm have not been met.  38 C.F.R. § 3.303.

Thus, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim of service connection for pancreatic neoplasm must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

II.  Status Post Prostate Cancer with Stress Incontinence

The Veteran asserts that his status post prostate cancer with stress incontinence is due to military service.  Specifically, he asserts that the condition is due to 
Agent Orange exposure while stationed in Thailand. 

A review of the appellant's October 1975 Officer Effective Report demonstrates that he was stationed in Udorn, Thailand from January 1975 to August 1975.  The Veteran's Form DD214 indicates that his military occupational specialty was a tactical fighter pilot.

Service treatment records reveal that the appellant was treated for prostate cancer.

In the Veteran's notice of disagreement received in February 2011, he stated that he served near the perimeter of the base.  Specifically, he asserted that while stationed in Thailand, he walked the perimeter of the road to get to the 421st squadron building.  He also reported that his physical training and exercise were conducted at the perimeter.  The Board finds that the Veteran is competent to report service at the perimeter of the base while stationed in Thailand.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board also finds such statements to be credible.

The evidence of record clearly establishes that the Veteran had service at one of the designated Thailand military bases.  He also served on active duty for a period of the Vietnam era during which VA has acknowledged that herbicides were used near those air base perimeters in Thailand.  In statements made in support of the claim, it was indicated that the Veteran was at the perimeter of the military base.  

In light of the above, the Board finds that the appellant had service in Udorn, Thailand and his duties placed him on the perimeter of the air force base.  As such, he is presumed to have been exposed to herbicide exposure.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  Post-service treatment records confirm the Veteran's diagnosis of status post prostate cancer with stress incontinence.  Therefore, service connection is warranted for status post prostate cancer with stress incontinence on a presumptive basis due to herbicide exposure.  

In sum, resolving all doubt in favor of the Veteran, the weight of the evidence establishes that the Veteran has a diagnosis of status post prostate cancer with stress incontinence, and that he had presumed herbicide exposure during service.  As such, service connection is warranted for the claimed disability on a presumptive basis.  38 C.F.R. §§ 3.102, 3.307(a)(6), 3.309(e).


ORDER

Entitlement to service connection for pancreatic neoplasm is denied.

Entitlement to service connection for status post prostate cancer with stress incontinence is granted.




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


